DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Dec. 30, 2021 has been entered and made of record.  In view of Applicant’s amendments for claims 2, 4, 8 and 10, the claim rejections under 35 USC § 112 have been expressly withdrawn.

Allowable Subject Matter
	Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “Applicant amended claim 1 by incorporating limitations regarding the femtosecond laser” (Remarks, p. 9).
Accordingly, the closest known prior art, i.e., Pickett et al. (US 2014/0098515 A1), Cai (US 2016/0219141 A1), Kazlas et al. (US 2013/0037778 A1), Takeda et al. (US 2021/0139496 A1), Hirose et al. (US 2018/0182977 A1), Hirose et al. (US 2018/0151814 A1), He et al. (US 2017/0229429 A1), Kim et al. (US 2013/0056705 A1), Shigeoka et al. (US 6,220,912 B1), Miyamoto et al. (US 2002/0015800 A1), and Ito et al. (US 2005/0100660 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the plurality of light sources excited by a femtosecond laser”.
claims 2 and 11-13, they depend from claim 1 and are allowed at least for the same reason above.
As to claim 3, it is persuasive that “Applicant amended claim 3 by incorporating limitations regarding the femtosecond laser” (Remarks, p. 9).  
Accordingly, the closest known prior art indicated above, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a femtosecond laser that excites the plurality of light sources”.
As to claims 4-6 and 14-16, they depend from claim 3 and are allowed at least for the same reason above.
As to claim 7, it is persuasive that “Applicant amended claim 7 by incorporating limitations regarding the femtosecond laser” (Remarks, p. 9).  
Accordingly, the closest known prior art indicated above, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the plurality of light sources are excited by a femtosecond laser”.
As to claims 8 and 17-18, they depend from claim 7 and are allowed at least for the same reason above.
As to claim 9, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “can be excited by a DC voltage or a pulse voltage”.
As to claims 10 and 19-20, they depend from claim 9 and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 6, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***